Citation Nr: 0126381	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  99-16 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the right rib area.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active duty in the Air Force from March 1968 
to March 1972 and from June 1972 to December 1975.  He had 
later Air Force Reserve service, with periods of inactive 
duty training and active duty for training.  He has 
established service-connected disabilities from a period of 
inactive duty training from August 17 to 18, 1985, and from a 
period of active duty for training from October 23 to 
November 4, 1994 (October 23, 1994 was a day of authorized 
travel to the subsequent period of active duty for training); 
thus these periods are considered to be "active service."  
See 38 U.S.C.A. §§ 101(24), 106 (West 1991 & Supp. 2001).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 RO rating decision 
which, in pertinent part, denied service connection for 
residuals of a stomach and rib injury.  The veteran testified 
in support of his claim at a Travel Board hearing held at the 
RO in June 2001.  At the hearing, he clarified that the 
service connection claim pertains to an injury to the right 
rib area, with a superficial nodule in that area.  Thus the 
Board construes the issue on appeal as service connection for 
residuals of an injury to the right rib area.


FINDINGS OF FACT

The veteran currently has a superficial nodule in the right 
rib area which is a residual of injury sustained in a motor 
vehicle accident while on authorized travel to active duty 
for training on October 23, 1994.


CONCLUSION OF LAW

Residuals of an injury to the right rib area were incurred in 
active service.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Medical records from 1988 show the veteran was in a civilian 
motor vehicle accident on December 31, 1987, and reportedly 
sustained a contusion to the mid chest/sternum area.  A chest 
X-ray was normal. 

The veteran was in an automobile accident on October 23, 1994 
while in a travel status for active duty for training with 
the Air Force Reserve.  An emergency services clinical report 
dated October 24, 1994 from St. Joseph's Hospital indicates 
that he was seen after a motor vehicle accident the previous 
day.  The veteran complained of neck pain with dizziness and 
nausea.  There was an assessment of cervical strain.  An 
October 1994 emergency department history and physical report 
from such facility notes that the veteran complained of 
headaches and dizziness.  The veteran reported that he had no 
abdominal pain or chest pain.  The diagnosis was cervical 
strain.  The veteran's active duty for training was from 
October 24, 1994 to November 4, 1994.  Medical records from 
this time do not mention an injury to the right rib area.  

The veteran's service medical records indicate that he 
complained of right flank pain in April 1995.  A May 1995 CT 
scan noted he reported right upper quadrant fullness since a 
motor vehicle accident.  The conclusion, at that time, was 
that it was a negative abdominal and pelvic computed 
tomography scan.  

A July 1995 service department medical evaluation board 
summary notes a history of multiple motor vehicle accidents 
in the past.  It was noted that the veteran had a lipoma on 
his right flank which reportedly became inflamed and 
irritated after it was hit by the steering wheel in the most 
recent 1994 accident.  

An August 1995 medical record notes the veteran complained of 
right sided pain since a previous motor vehicle accident.  It 
was noted his symptoms were in the area of the 11th rib on 
the right side, and there was a question of whether there was 
a cyst.

An October 1995 report from E. B. Steinke, M.D., notes that 
the veteran was involved in a motor vehicle accident in 
October 1994 and that he reported that his chest hit the 
steering wheel.  It was noted that the veteran reported pain 
in his right chest wall.  The impression was chest wall 
tenderness.  The veteran gave a history of the problem going 
on for over a year, and the doctor thought the problem was 
not serious.  An October 1995 X-ray report, as to the 
veteran's chest and right ribs, from the Dakota Clinic noted 
that localized right rib views showed definite rib fractures.  
Subsequent treatment records refer to variously described 
syptoms in the right rib area.  In November 1995 treatment 
records from B. P. Livermore, M.D., it was noted that the 
veteran had a lot of pain in the region of a nodule on his 
right abdominal wall.  It was noted that there was a tender 
nodule of deep cutaneous tissue in the area corresponding to 
the right 10th or 11th intercostal space as it went down into 
the abdomen.  The doctor said he was not sure if this was a 
neuroma or area of fat necrosis, but it was in the area which 
reportedly was struck on the steering wheel in the accident.  
The assessment included possible traumatic neuroma.  

In May 1996, the veteran claimed service connection for 
multiple conditions, including residuals of a rib area 
injury, from the October 1994 motor vehicle accident.

At a July 1996 VA stomach examination, no residuals of a 
stomach injury were found.  The examiner noted, however, that 
the veteran gave a history of a lump by one of the floating 
ribs in the right flank area which reportedly had been caused 
by striking the steering wheel in an October 1994 vehicle 
accident.  Examination showed a palpable small mass in the 
right flank area.

A September 1996 medical record notes that the veteran's 
major concern was pain in the right 10th rib area in the mid 
axillary line.  The assessment was fibromyalgia.  A March 
1997 record from Dr. Livermore indicates that the veteran had 
a lot of pain on the right lower rib area from a previous rib 
injury. 

A May 1999 VA examination noted various conditions from the 
October 1994 vehicle accident.  The doctor commented that 
records from the time of the accident did not mention a rib 
injury.

In written statements, and in testimony at his June 2001 
Board hearing, the veteran maintained that he sustained an 
injury to his right rib area in an October 23, 1994 motor 
vehicle accident while on authorized travel to active duty 
for training.  He said that this particular problem may not 
have been recorded in the medical records immediately after 
the injury, since doctors were then concerned with more 
serious injuries.  At his hearing, the vetran indicated the 
residuals of injury to the right rib area included a 
superficial nodule.  

Analysis

The veteran claims service connection for residuals of an 
injury to the right rib area.  The RO has notified the 
veteran of evidence needed to substantiate his claim, and the 
evidence has been adequately developed.  The notice and duty 
to assist provisions of the law have been met.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed.Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

The veteran was in a motor vehicle accident on October 23, 
1994, while on authorized travel to annual active duty for 
training (such training lasted from October 24 to November 4, 
1994).  He has some established service-connected 
disabilities from this period of service, and it is 
considered active service.  38 U.S.C.A. §§ 101(24), 106.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Medical records from immediately after the October 23, 1994 
vehicle accident note various injuries but do no refer to an 
injury to the right rib area.  It is still possible that 
there was an unrecorded minor injury to the right rib area, 
and the veteran points out that doctors who saw him 
immediately after the accident were more concerned with more 
serious problems.  A number of medical records from 1995 note 
signs and symptoms in the right rib area, and the veteran 
gave a repeated history of the problem dating from the 
October 1994 vehicle accident.  The probative value of this 
history is enhanced by the fact that it was recited prior to 
the VA compensation claim.  Objective findings since 1995 
have included a superficial nodule in the right rib area, and 
some of the medical records suggest that this may be due to 
trauma in the accident.

With consideration of the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds that the veteran has 
residuals, including a superficial nodule, of an injury to 
the right rib area during authorized travel to active duty 
for training on October 23, 1994.  Such residuals of injury 
to the right rib area were incurred in service, and service 
connection is warranted.


ORDER

Service connection for residuals of an injury to the right 
rib area is granted. 



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals





